PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 29/694,603
Filing Date: 12 Jun 2019
Appellant(s): Grede et al.



__________________
Una L. Lauricia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  

The following grounds of rejection are applicable to the appealed claims.
The claim is FINALLY REJECTED under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 3,547,120 for Hip Hose by Keltner, shown in Fig. 7, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image2.png
    480
    746
    media_image2.png
    Greyscale


                          Current Application (29/694,603)   	  Prior Art (US Patent 3,547,120)

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection under 35 U.S.C. § 103.

(2) Response to Argument
1. The appellant argues that the design of Keltner is intended to be worn as a set; a left and right stocking, while the claimed design is a single unit.

Response: The examiner respectfully disagrees with this argument. The present rejection is based on the design publicly disclosed in the specific view of Fig. 7. The fact that the design relied upon may not described in a printed publication [emphasis added], or in public use, on sale, or otherwise available to the public [emphasis added] before the effective filing date of the claimed invention.” The statute does not specify that the design relied upon in a reference must be the completed intended design, simply available to the public.

2. The appellant argues that the stocking units in Keltner extend from the waist to the feet.

Response: The examiner respectfully disagrees with this argument. The design in FIG. 7, discloses a garment that extends from the hip down to the thigh on one side and cutoff at an angle on the other side, as is claimed in the present application. When a design is defined by selecting a peculiar portion of an article, determining novelty calls for considering whether a portion that looks like the claim was already part of another article. Without the liberty to make that consideration, the peculiarity of the selection, per se, becomes the novelty of the design. With a design that occupies a portion of an article, there may be no reason for that portion to exist independently in the prior art. However, the reference in the present rejection explicitly shows the portion of the article that corresponds to the claim separated from the entire article (FIG. 7). 


3. The appellant summarizes that the differences between the claim and reference, as mentioned above, would prevent an ordinary observer from confusing the two designs.

Response: The examiner respectfully disagrees with this argument. The aforementioned differences exist only in the other views in the Keltner reference and do not apply to the substantially similar design shown in FIG. 7. An ordinary observer would find the appearance of the claim and the reference to be substantially the same in an anticipation analysis.


4. The Appellant argues that the examiner relies improperly on the fragmentary view and does not consider the design of Keltner as a whole.

Response: The examiner respectfully disagrees with this argument. The design as a whole has been considered in comparing the appearance of the entire design disclosed in FIG. 7 with the entire design shown in the claim. As the examiner stated above, a claim is unpatentable over a reference if the design is available to the public prior to the filing of the claimed design. The public has had access to the design shown in FIG. 7 since December 15, 1970.


In Re Zahn to consider the design shown in Fig. 7.

Response: The examiner respectfully disagrees with this argument. In re Zahn explicitly states a design may be embodied in less than an entire article. This practice also opens to the examiner the liberty of relying upon the features of a reference embodied in less than the entire article. However, the examiner did not need to ignore portions of the design, as implied by the appellant in disputing In re Zahn, since FIG. 7 in the reference explicitly discloses the exact scope and portion of the article that correlates to the scope and portion shown in the claim.

6. The appellant cites In Re Curver as the basis for preventing the examiner from relying on a single view in a prior art rejection and that an examiner can only consider the appearance of the design visible in “normal use.”

Response: The examiner respectfully disagrees with this argument. In re Curver is not applicable to the present rejection. The claim and reference are directed to the same article of manufacture, a lower body garment, while In re Curver involved a “pattern for a chair” compared to a pattern applied to a basket, which are two different articles of manufacture. In re Curver does not prevent the examiner from relying on a single view provided in a reference when both designs are analogous articles of manufacture. In regard to the argument that states only the reference visible in “normal use” may be considered, the statute under 35 U.S.C. 102 does not limit the amount of a reference capable of being used in an anticipation analysis. As stated above, conditions of patentability under 35 U.S.C. 102 state “a person shall be entitled to a patent unless - the claimed invention was patented, described in a printed publication [emphasis added], or in public use, on sale, or otherwise available to the public [emphasis added] before the effective filing date of the claimed invention.” The statute does not specify that the design relied upon in a reference must be the final version of the intended design. The design must simply be available to the public.


7.   The appellant argues that the fragmented view cannot be considered in an anticipation analysis because it omits the remaining figures, claims and specification and what an ordinary observer would view.

Response: The examiner respectfully disagrees with this argument. The utility language presented in the claims and specification of the Keltner reference, referred to by the appellant, is of no concern in a design patent in comparing the ornamental design of two articles of manufacture, namely the design shown in FIG. 7 of Keltner and the design disclosed in the claim. A claimed design may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art, MPEP 1504.02. The reference clearly discloses a design having substantially the same ornamental appearance as the claimed design. 




Response: The examiner respectfully disagrees with this argument. It is not a requirement under 35 U.S.C. 102 that an ordinary observer would have to be able to purchase the design in a store or see the garment being worn. The design disclosed in FIG. 7 has been available to the public, or to an ordinary observer, for the past 51 years due to the fact that patents are public documents. The published patent contains all FIGURES, not just FIGS. 1 and 2.

Therefore, since the design disclosed in the claim was described in a printed publication or otherwise available to the public before the effective filing date of the claimed invention, as stated in 35 U.S.C. 102, the claimed design has been anticipated by Keltner, making the prior art rejection under 35 U.S.C. 102 proper.

For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/J. THORN SR./Examiner, Art Unit 2922                                                                                                                                                                                                        
Conferees:

/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        

/MANPREET S MATHARU/Supervisory Patent Examiner, Art Unit 2922                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.